TYSON, Judge dissenting.
I respectfully dissent.
What began as an impassioned plea for help to DSS by an impoverished single mother with four small children has ended, despite her substantial efforts, with termination of her parental rights to all children. The trial court found DSS had shown the mother: (1) neglected her four minor children; (2) willfully left her children in foster care or placement outside the home for more than 12 months without showing to the satisfaction of the court that reasonable progress under the circumstances had been made within 12 months in correcting those conditions which led to the removal of the children; and (3) willfully abandoned her children for at least six consecutive months immediately preceding the filing of the petition and continued to abandon the minor children up to the time of the hearing for termination of parental rights. Based on these findings and conclusions, the court terminated L.M.'s parental rights to all four of her children.
I. Background
L.M. is the mother of four minor children; a son, C.L.C. (Born 22 March 1996), a son, K.T.R. (Born 5 December 1997), a daughter, A.M.R. (Born 24 May 1999), and a daughter, E.A.R. (Born 27 May 2000). The father of C.L.C. committed suicide five months after C.L.C. was born. The father of K.T.R., A.M.R., and E.A.R. displayed a continuous pattern of domestic violence against L.M. L.M. had moved away from and was not living with the father of her three younger children at the time DSS took custody of the children. At the time of the hearing for termination of L.M.'s parental rights, L.M. was twenty-four years old and her children ranged from three to seven years old.
II. Statutory Time Limits
L.M. argues DSS and the trial court's failure to obey the statutorily mandated time lines regarding permanency planning, initiation of the petitions to terminate her parental rights, and the entry of orders deprived the court of jurisdiction to rule on the petition to terminate her parental rights. L.M. also argues she and her children were prejudiced as a result of DSS' and the trial court's failure to obey the statutory time lines. I agree.
A. Time Limits Regarding Custody
"In any case where custody is removed from a parent . . . the court shall conduct a review hearing within 90 days from the date of the dispositional hearing and shall conduct *711a review hearing within six months thereafter." N.C. Gen.Stat. § 7B-906(a) (2003) (emphasis supplied). Orders from review hearings "must be reduced to writing, signed, and entered within 30 days of the completion of the hearing." N.C. Gen.Stat. § 7B-906(d) (2003) (emphasis supplied). "In any case where custody is removed from a parent, guardian, custodian, or caretaker, the judge shall conduct a review hearing designated as a permanency planning hearing within 12 months after the date of the initial order removing custody. . . ." N.C. Gen.Stat. § 7B-907(a) (2003) (emphasis supplied). Orders from permanency planning review hearings "shall be reduced to writing, signed, and entered no later than 30 days following the completion of the hearing." N.C. Gen.Stat. § 7B-907(c) (2003) (emphasis supplied).
B. Time Limits Regarding Termination of Parental Rights
The statutes also prescribe time limits when the child's permanent plan requires terminating a parent's parental rights.
If a proceeding to terminate the parental rights of the juvenile's parents is necessary in order to perfect the permanent plan for the juvenile, the director of the department of social services shall file a petition to terminate parental rights within 60 calendar days from the date of the permanency planning hearing unless the court makes written findings why the petition cannot be filed within 60 days.
N.C. Gen.Stat. § 7B-907(e) (2003) (emphasis supplied). After a petition to terminate parental rights is filed, the Court must hold the adjudicatory hearing "no later than 90 days from the filing of the petition or motion unless the judge pursuant to subsection (d) of [§ 7B-1109] orders that it be held at a later time." N.C. Gen.Stat. § 7B-1109(a) (2003). "The adjudicatory order shall be reduced to writing, signed, and entered no later than 30 days following the completion of the termination of parental rights hearing." N.C. Gen.Stat. § 7B-1109(e) (2003) (emphasis supplied). Further,
Should the court determine that any one or more of the conditions authorizing a termination of the parental rights of a parent exist, the court shall issue an order terminating the parental rights of such parent with respect to the juvenile unless the court shall further determine that the best interests of the juvenile require that the parental rights of the parent not be terminated. Any order shall be reduced to writing, signed, and entered no later than 30 days following the completion of the termination of parental rights hearing.
N.C. Gen.Stat. § 7B-1110(a) (2003) (emphasis supplied).
C. Prejudice Resulting from Failure to Follow Statutory Time Limits
L.M. asserts she and her children were prejudiced by DSS' and the trial court's failure to comply with the statutory time limits required in custody and termination of parental rights proceedings.
This Court has previously stated that absent a showing of prejudice, the trial court's failure to reduce to writing, sign, and enter a termination order beyond the thirty day time window may be harmless error. See In re J.L.K., 165 N.C.App. 311, 315, 598 S.E.2d 387, 390 (2004) (order entered eighty-nine days after the hearing), disc. rev. denied, 359 N.C. 68, 604 S.E.2d 314 (2004). This holding has also been applied to adjudication and disposition orders involving custody proceedings under N.C. Gen.Stat. § 7B-807(b) and § 7B-905(a). See In re E.N. S., 164 N.C.App. 146, 153, 595 S.E.2d 167, 172 (2004) (no prejudice shown on adjudication and disposition orders entered over forty days after the hearing), disc. rev. denied, 359 N.C. 189, 606 S.E.2d 903 (2004). The reasoning in In re E.N.S. was applied to petitions seeking termination of parental rights under N.C. Gen.Stat. § 7B-907(e). See In the Matter of B. M., M. M., An. M., and Al. M., ___ N.C.App. ___, ___, 607 S.E.2d 698, 702 (2005) (although no prejudice was shown, we stated, "[w]e strongly caution against this practice as it defeats the purpose of the time requirements specified in the statute, which is to provide parties with a speedy resolution of cases where juvenile custody is at issue.").
In re L.E. B., ___ N.C.App. ___, ___, 610 S.E.2d 424, 426 (2005).
*712Here, the statutorily mandated time limits were violated virtually every time. L.M. consented to an adjudication of neglect on 28 January 2002 and the adjudication and disposition order was filed on 28 February 2002. Although the adjudication hearing was held within the required 90 days, the order was not entered until the expiration of the thirty days on 28 February 2002. Further, the trial court was required to hold a review hearing within 90 days of 28 January 2002. However, no review hearing was held until 2 May 2002, 94 days later. The trial court also failed to reduce to writing, sign, and enter orders from permanency planning review hearings within the statutorily mandated 30 days. Orders from the 2 May 2002, 24 July 2002, and 2 December 2002 permanency planning review hearings were entered on 5 June 2002 (34 days), 12 September 2002 (50 days), and 15 January 2003 (44 days) after the permanency planning review hearings.
On 6 November 2002, the permanent plan for the minor children was changed from reunification to adoption. The trial court upheld this plan at the 2 December 2002 permanency planning review hearing. Once the permanent plan was changed to adoption, N.C. Gen.Stat. § 7B-907(e) requires the director of the DSS to file a petition to terminate parental rights "within 60 calendar days from the date of the permanency planning hearing." However, DSS did not file a petition to terminate L.M.'s parental rights until 17 April 2003, 162 days after the 6 November 2002 permanency planning review hearing and 136 days after the 2 December 2002 permanency planning review hearing. The hearing on these petitions to terminate L.M.'s parental rights was held on 2 and 3 September 2003 (138 days later) and the order was entered on 15 October 2003 (42 days later) (180 total days after the petition was filed). See N.C. Gen.Stat. § 7B-907(e) (after a petition to terminate parental rights is filed, the Court must hold the adjudicatory hearing "no later than 90 days from the filing of the petition or motion ...") and N.C. Gen.Stat. § 7B-1109(e) ("the adjudicatory order shall be reduced to writing, signed, and entered no later than 30 days following the completion of the termination of parental rights hearing.") (emphasis supplied).
L.M. has sufficiently shown prejudice by the continual failure by petitioner to comply with the statutorily mandated time lines. See In re C.J. B., ___ N.C.App. ___, ___, 614 S.E.2d 368, ___ (2005) (holding that prejudice shown where there was a five month delay in entry of the written order terminating respondent's parental rights).
L.M., a young, impoverished, single mother of four children, contacted DSS and, based upon her concern for their welfare, twice voluntarily placed her children in the custody of DSS, while she sought employment, parenting skills, and a safe and secure home. Throughout the entire process, L.M. was required to make progress toward the recommendations of DSS and the trial court in order to address and improve her situation and regain custody of her children. However, DSS and the trial court repeatedly failed to follow the statutorily mandated time limits regarding permanency planning hearings, entry of orders, and filing of the petition to terminate respondent's parental rights. As a result, L.M. was unable to receive the consistent statutorily mandated evaluations and be given notice of the recommendations and requirements to regain custody of her children.
Repeated failures to comply with the time limits "defeat[ed] the purpose of the time requirements specified in the statute, which is to provide [all] parties with a speedy resolution of cases where juvenile custody is at issue" and prejudiced all parties: respondent, her children, and those caring for her children. In re B. M., M. M., An. M., and Al. M., ___ N.C.App. ___, ___, 607 S.E.2d 698, 702 (2005).
In In re R.T. W., our Supreme Court recently noted the "potential tension between parental rights and child welfare[,]" stating that children should be removed from their homes only "`when necessary' and consistent with fairness, equity, and `the constitutional rights of juveniles and parents.'" ___ N.C.App. ___, ___, 614 S.E.2d 489, 493 (2005) (quoting N.C. Gen.Stat. § 7B-100 (2003)). The Court stated "[o]ur legislature values `family autonomy' and prefers the familial unit as usually being the best means of *713satisfying a child's need for `safety, continuity, and permanence.'" Id.
The Court further stated the "`best interests of the juvenile' [is] the courts' `paramount consideration' . . . [and] when reunification is against the child's best interest [the statute] favors placing the child `in a safe, permanent home within a reasonable amount of time.'" Id. The children were initially placed with the maternal grandmother of the three youngest children with orders that respondent have no contact with her children and that no derogatory comments about respondent be made to the children. Here, repeated failures to comply with the statutory mandates violated fairness and increased tensions within the family, caused prejudice to both the juveniles and L.M., and did not meet the need for placing the juveniles "in a safe, permanent home within a reasonable amount of time" as required by our legislature and case law. Id.
Prejudice is also shown because the "appellate process was put on hold[ ][and] any sense of closure for the children, respondent, or the children's current care givers was out of reach. . . ." In re C.J. B., ___ N.C.App. at ___, 614 S.E.2d at 370. Because L.M., her children, and her children's care-givers suffered prejudice resulting from repeated and cumulative failures to comply with the statutorily mandated time limits throughout the child custody and termination of parental rights proceedings, I vote to reverse the order of the trial court.
III. Clear, Cogent, and Convincing Evidence
Respondent argues the trial court order is not supported by clear, cogent, and convincing evidence. Termination of parental rights requires clear, cogent, and convincing evidence. "An order terminating parental rights will be upheld if there is clear, cogent, and convincing evidence to support the findings of fact and those findings of fact support the trial court's conclusions of law." In re Clark, 159 N.C.App. 75, 83, 582 S.E.2d 657, 662 (2003) (citing In re Oghenekevebe, 123 N.C.App. 434, 439, 473 S.E.2d 393, 398 (1996)).
This "standard is greater than the preponderance of the evidence standard required in most civil cases, but not as stringent as the requirement of proof beyond a reasonable doubt required in criminal cases." In re Montgomery, 311 N.C. 101, 109-10, 316 S.E.2d 246, 252 (1984) (citing Santosky v. Kramer, 455 U.S. 745, 745, 102 S.Ct. 1388, 71 L.Ed.2d 599, 599 (1982)). The burden of proof rests on DSS to provide clear, cogent, and convincing evidence to justify termination of respondent's parental rights. In re Nolen, 117 N.C.App. 693, 698, 453 S.E.2d 220, 223 (1995) (citations omitted).
A. Reasonable Efforts
Respondent argues the trial court erred by applying the incorrect standard in finding that she did not make reasonable progress under the circumstances "within 12 months in correcting [the] conditions which led to the removal of the children." The trial court articulated the former standard, that reasonable progress be made within 12 months, not the current standard, that "reasonable progress under the circumstance has been made." N.C. Gen.Stat. § 7B-1111(a)(2) (2003). As the majority opinion notes, "the focus is no longer solely on the progress made in the 12 months prior to the petition."
Applying the correct standard of reasonable efforts, not limited to the twelve months preceding the petition, no clear, cogent, and convincing evidence supports the finding that L.M. failed to make reasonable progress. L.M. was ordered to: (1) attend and comply with the Helpmate program; (2) utilize counseling through the Blue Ridge Center; (3) obtain a substance abuse assessment and follow any recommendations; (4) obtain a psychological evaluation and follow recommendations; (5) attend and complete parenting classes; and (6) maintain stable employment and housing.
According to her testimony, L.M.: (1) attended two to three DBT (Dialectical Behavior Therapy) training classes (which were recommended following her completed psychological assessment) before asking for on one-on-one counseling; respondent stated the class did not relate to her issues because it mainly dealt with alcoholics; (2) completed all but two of her parenting classes; (3) completed a psychological evaluation; (4) obtained *714a home in Tennessee; (5) obtained a steady job; (6) obtained a vehicle; and (7) completed a substance abuse assessment on 27 June 2003.
Further, L.M. called and visited her children, frequently inquired about her children, and provided them with birthday and Christmas presents, toys, clothes and necessities. A review of the record and transcripts shows very little evidence was presented regarding any problems with L.M.'s two daughters.
Reviewed in the light most favorable to respondent, clear, cogent, and convincing evidence does not support a finding or conclusion L.M. did not make reasonable progress to correct the conditions which led to the removal of her children. See In re Nesbitt, 147 N.C.App. 349, 555 S.E.2d 659 (2001) (The respondent's progress in safety and parenting skills, housing, and employment were evaluated over a twenty-seven month period. Reasonable efforts were found where the respondent attended therapy and coping skills group; selected appropriate television shows and provided toys and physical safety for her child; attempted to recognize and improve reactions to her child; secured and lived in a new home for almost one year after being evicted, living in a hotel, and living in other temporary arrangements; maintained child support payments; and continued efforts to secure employment although the respondent held approximately seven jobs since the child had been removed.)
L.M.'s reasonable progress was demonstrated. No substantial evidence was shown to terminate L.M.'s parental rights on this ground, particularly as it applies to her two daughters, A.M.R. and E.A.R.
B. Willful Abandonment
No evidence supports a finding that L.M.'s children were willfully abandoned for at least six consecutive months immediately preceding the filing of the petition. The petitions for termination of parental rights were filed 17 April 2003. In the permanency planning review hearing held 6 November 2002, the court found L.M. was incarcerated for the past month due to writing worthless checks. Incarceration, standing alone, is insufficient to support a termination of parental rights. See In re Clark, 151 N.C.App. 286, 289-90, 565 S.E.2d 245, 247-48, disc. rev. denied, 356 N.C. 302, 570 S.E.2d 501 (2002) (termination of the respondent's parental rights reversed where the respondent was incarcerated and evidence was insufficient to find he was unable to care for his child). The trial court issued an order on 2 December 2002 (filed 15 January 2003) stating "[t]hat all visits for [L.M.] with the minor children will cease."
Naomi Kent, a DSS foster care social worker, testified L.M. contacted DSS in December 2002 and again on 3 January 2003 and 4 March 2003 to request visits with the children. L.M. also requested a home study by DSS of her new home in Tennessee on 3 June 2003. The record shows that during this time period when L.M. maintained contact with DSS and attempted to visit her children and requested DSS perform a home study of her new home, the 2 December 2003 order (which was filed 15 January 2003) barring her from any contact with her children was in effect. The petition to terminate respondent's parental rights was not filed within sixty days of this order as statutorily required, but four and one half months later. N.C. Gen.Stat. § 7B-907(e). The hearing on the petitions to terminate was not held until 2 and 3 September 2003 (138 days later) and the order terminating parental rights was not entered until 15 October 2003 (42 days later) (180 total days after the petition was filed). L.M. was incarcerated for worthless checks during some of this time period, but maintained regular contact with DSS, appeared at all but one of her hearings, repeatedly requested visits with and information about her children, and requested a DSS home study of her new home in Tennessee. DSS admitted it did not allow or follow up on these requests. L.M. did not willfully abandon her children for six consecutive months immediately preceding the filing of the petition. See Bost v. Van Nortwick, 117 N.C.App. 1, 14, 449 S.E.2d 911, 919 (1994) (quoting In re Roberson, 97 N.C.App. 277, 280, 387 S.E.2d 668, 670 (1990)) ("The word `willful' as applied in termination proceedings . . . has been defined as `disobedience which imports knowledge and a stubborn resistance. . . .'"), appeal dismissed, 340 N.C. 109, 458 S.E.2d 183 (1995).
*715III. Conclusion
L.M. was clearly prejudiced by petitioner's repeated and cumulative failures to comply with the statutorily mandated time lines.
No clear, cogent, and convincing evidence supports a finding that L.M. failed to make reasonable progress in correcting the conditions which resulted in the removal of her children or that L.M. willfully abandoned her children for six consecutive months immediately preceding the filing of the petition although she was under an order not to see her children.
I vote to reverse the trial court's order for either or all of these reasons. I respectfully dissent.